                 Case 20-11768-CSS              Doc 299        Filed 08/07/20         Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re                                                         ) Chapter 11
                                                              )
LUCKY BRAND DUNGAREES, LLC, et al.,1                          ) Case No. 20-11768 (CSS)
                                                              )
                  Debtors.                                    ) (Jointly Administrated)



        OBJECTION OF BUNZL RETAIL SERVICES, LLC TO DEBTORS’
         NOTICE OF POTENTIAL ASSUMPTION AND ASSIGNMENT OF
    EXECUTORY CONTRACTS OR UNEXPIRED LEASES AND CURE AMOUNTS

                  COMES NOW Bunzl Retail Services, LLC f/k/a Diversified Distribution

Systems, LLC (“Bunzl”) and hereby lodges this objection (the “Cure Objection”) to the

Notice of Potential Assumption and Assignment of Executory Contracts or Unexpired

Leases and Cure Amounts [ECF No. 180] (the “Cure Notice”) filed on July 24, 2020 on

behalf of the above-captioned debtors (collectively, the “Debtors”). In further support of

this Cure Objection, Bunzl states the following:

         1.       Lucky Brand Dungarees, Inc. (“Debtor”), Lucky Brand Dungarees

Canada, Inc. and Bunzl are parties to a certain Master Supply Chain Goods and

Services Agreement executed on or about April 24, 2013 (the “Master Supply

Agreement”).

         2.       In their Cure Notice, Debtors: (a) list the Master Supply Agreement as an

executory contract that Debtors may potentially seek assume and assign under the


1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
(7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S Santa
Fe Avenue, Los Angeles, California 90013.




9919522.1
              Case 20-11768-CSS      Doc 299     Filed 08/07/20   Page 2 of 4




provisions of 11 U.S.C. §365; and (b) assert in the event of such assumption and

assignment, no “cure amount” would be owing to Bunzl for purposes of 11 U.S.C.

§365(b)(1)(A).

        3.    The later assertion is incorrect. Specifically, Debtor owes $50,780.96 to

Bunzl for various unpaid and outstanding invoices issued by Bunzl to Debtor under and

pursuant to the Master Supply Agreement (collectively, the “Unpaid Prepetition

Invoices”).

        4.    Bunzl maintains that in conjunction with any proposed assumption and

assignment of the Master Supply Agreement, Debtor is required under the provisions of

11 U.S.C. § 365(b)(1) to cause the Unpaid Prepetition Invoices to be paid in full.

        5.    On basis of the foregoing, Bunzl maintains that its Cure Objection is well-

taken and should be sustained.

        6.    Bunzl reserves the right to supplement this Cure Objection with additional

charges, obligations and costs that may arise under or in connection with the Master

Supply Agreement prior to the effective date of any assumption of the Supply

Agreement.

        WHEREFORE, Bunzl Retail Services, LLC respectfully requests that the Court

enter an order (i) sustaining this Cure Objection; and (ii) granting Bunzl such other and

further relief as the Court deems just and proper.




9919522.1                                  -2-
                 Case 20-11768-CSS              Doc 299       Filed 08/07/20         Page 3 of 4




                                                      Respectfully submitted,

                                                      THOMPSON COBURN LLP

                                                      By:      /s/ David D. Farrell
                                                             David D. Farrell
                                                             One US Bank Plaza
                                                             St. Louis, Missouri 63101
                                                             Telephone: (314) 552-6000
                                                             Facsimile: (314) 552-7000
                                                             dfarrell@thompsoncoburn.com

                                                      Counsel to Bunzl Retail Services, LLC





  Counsel for Bunzl Retail Services, LLC : (a) is admitted, practicing and a member in good standing of
the bars of the States of Missouri and Illinois and the United States Bankruptcy Courts for the Eastern
District of Missouri, the Southern District of Illinois and the Central District of Illinois; (b) is not a resident of
the State of Delaware, regularly employed in the State of Delaware, nor regularly engaged in business,
professional or other similar activities in the State of Delaware; (c) is in the process of preparing and filing
an appropriate pro hac vice motion herein in accordance with Del. Bankr. L.R. 9010-1(b); and (d) in
conjunction with the foregoing, is currently seeking to associate with local counsel in accordance with Del.
Bankr. L.R. 9010-1(c).




9919522.1                                               -3-
             Case 20-11768-CSS       Doc 299      Filed 08/07/20   Page 4 of 4




                              CERTIFICATE OF SERVICE

         I, David D. Farrell, hereby certify that on the 7th day of August, 2020, I caused a
true and correct copy of the foregoing to be served upon the persons listed below by
electronic mail. Latham & Watkins LLP, 355 South Grand Avenue, Suite 100, Los
Angeles, California 90071 (Attn: Ted A. Dillman (ted.dillman@lw.com) and Christina
Craige (chris.craige@lw.com)), and (b) Young Conaway Stargatt & Taylor, LLP, Rodney
Square, 1000 N. King Street, Wilmington, Delaware 19801 (Attn: Kara Hammond Coyle
(kcoyle@ycst.com) and Joseph M. Mulvihill (jmulvihill@ycst.com)), (ii) counsel to certain
of the Second Lien Lenders, certain of the DIP Lenders, and the DIP Lender
Representative, DLA Piper LLP (US), 1251 Avenue of the Americas, 27th Floor, New
York, NY 10020 (Attn: Thomas Califano (thomas.califano@dlapiper.com) and Shmuel
Klahr (shmuel.klahr@dlapiper.com)), (iii) counsel to SPARC and the IP Buyer, Paul,
Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas, New York, NY
10019 (Attn: Kelley A. Cornish (KCornish@paulweiss.com), Edward T. Ackerman
(EAckerman@paulweiss.com), Brian Bolin (BBolin@paulweiss.com), and Jeffrey L.
Stricker (JStricker@paulweiss.com)), (iv) counsel to Wells Fargo Bank, National
Association, as administrative agent under the First Lien Credit Agreement, Choate Hall &
Stewart LLP, Two International Place, Boston, MA 02110 (Attn: Kevin J. Simard
(ksimard@choate.com) and Jennifer Conway Fenn (jfenn@choate.com)), (v) counsel to
Wells Fargo Bank, National Association, as term agent under the First Lien Credit
Agreement, Greenberg Traurig, LLP, One International Place, Suite 200, Boston, MA
02110 (Attn: Jeffrey Wolfe (wolfje@gtlaw.com)), (vi) counsel to Hilco Merchant Resources
LLC, Paul Hastings LLP, 71 S. Wacker Drive, 45th Floor, Chicago, IL 60606 (Attn: Holly
Snow (hollysnow@paulhastings.com)), (vii) counsel to Clover Holdings II, LLC, Richards,
Layton & Finger, PA, 920 N King Street, Wilmington, DE 19801 (Attn: Mark D. Collins
(collins@rlf.com)), (viii) counsel to Wilmington Trust, N.A., as Second Lien Term Loan A
Agent, Alston & Bird LLP, One Atlantic Center, 1201 West Peachtree Street, Suite 4900,
Atlanta, GA 30309-3424 (Attn: David A. Wender (david.wender@alston.com) and Antone
J. Little (antone.little@alston.com)), (ix) counsel to the Committee, Jeffrey N. Pomerantz,
Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Ls Angeles,
CA 90067-4100, Email: jpomerantz@pszjlaw.com, Colin R. Robinson, Pachulski Stang
Ziehl & Jones LLP, 919 North Market Street, 17th Floor, Wilmington, DE 19801,
Email: crobinson@pszjlaw.com, Bradford J. Sandler, Pachulski Stang Ziehl & Jones
LLP,       919     N.    Market    Street,     17th    Floor,   Wilmington,    DE     19801,
Email: bsandler@pszjlaw.com, (x) the U.S. Trustee, 844 King Street, Suite 2207,
Lockbox        35,     Wilmington,    Delaware,       19801     (Attn:  Juliet    Sarkessian
(Juliet.m.sarkessian@usdoj.gov).


                                                  /s/ David D. Farrell




9919522.1                                   -4-
